DETAILED ACTION
Claims 1-13 are pending with claims 12 & 13 withdrawn and claim 1 has been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: Claim 1 has been amended to recite “the manufactured wood substrate after printing emulates the appearance of the board” which fails to comply with the written description requirement. The term “emulate” is not present in the original specification and the definition of the term is “to strive to equal or excel” and “imitate”  (see Merriam-Webster Dictionary) which includes claiming that the appearance is better than the original and thus is at least broader than the original disclosure.
Claims 2-11: Claims 2-11 depend from claim 1 and do not remedy the issues of claim and therefore are rejected for failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the term “emulate” which renders the claim indefinite because the term is a subjective term and it is a matter of opinion of whether the printed result is equal to or excels the barn board or if the duplication is sufficient to imitate and therefore one of ordinary skill in the art would not be able to determine the metes and bounds of the limitation.
Claims 2-11: Claims 2-11 depend from claim 1 and are rejected as being indefinite because they do not remedy the issues with claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sproul (Sproul, Old Barn Interior Metal Print, found at https://fineartamerica.com/featured/old-barn-interior-dan-sproul.html?product=metal-print; available on 5/21/16; hereafter Sproul) in view of Abrott (US PG Pub 2007/0002119; hereafter ‘119) and Samowich (US Patent 4,409,275; hereafter ‘275).
Claim 1: Sproul is directed towards an old barn interior metal print (title) which is a print of aged (old) barn boards on an aluminum sheet (i.e. a picture comprising surfaces of aged (old) barn boards with textural features because the boards have the appearance of wood grain; see picture, pg 1 & description, pg 2).
Sproul does not teach how to produce the print.
However, ‘119, which is directed towards digital workflow processes (title) discloses a process for producing artwork (see abstract & Figs. 1-4) comprising:
obtaining a digital scan of the artwork to be duplicated (Step 112, Fig. 1 & Fig. 2 and ¶ 24);
storing the artwork scan data in an electronic data file (Fig. 2 & ¶ 24);
providing a manufactured wood substrate (the substrate can be paperboard, ¶s 22 & 30; paperboard is disclosed as one of the envisioned substrates of the instant application, see lines 15-17, pg 1, Specification); and
printing, using a printer, the artwork scan data in ink on a surface of said manufactured wood substrate to produce the appearance of printing on a metallic surface (Step 120, Fig. 1 and ¶s 30 & 47).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of ‘119 to produce the artwork of Sproul because it is an art recognized means of printing artwork on paperboard to appear that it is printed on a metallic surface and thus would have predictably produced the old barn boards on a metallic sheet desired by Sproul.
The combination teaches a wood substrate selected from paperboard.
The combination does not teach a wood substrate selected from plywood, OSB, laminated strand lumber, or laminated veneer lumber.
However, ‘275, which is directed towards decorative laminates (title) in which comprised of a printed layer on a substrate (see Fig. 2 and col. 1, line 65 – col. 2, line 10) teaches that paperboard and plywood are recognized alternative substrates for decorative laminates (col. 2, lines 30-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute plywood for the paperboard substrate of the combination during the process because as taught by ‘275, plywood and paperboard are art recognized alternative substrates in the art of printed decorative laminates and thus the use of plywood in place of the paperboard in the combination would have predictably produced the desired printed product and plywood would have predictably been suitable as the substrate when practicing the process.
I.e. the combination of Sproul, ‘119, & ‘275 teaches obtaining a scan of the picture of Sproul including the boards with textural features, storing the board scan data in an electronic file, providing a plywood substrate, and printing a multilayer coating ,using a printer, comprising the board scan data in ink on the plywood wherein the textural features of the board are duplicated on the surface of said plywood.
The combination does not teach that the board surface scan data is printed on the entirety of the surface of said manufactured wood substrate.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to print the desired region of the digital artwork which comprises the board surface scan data such that the entirety of the manufactured wood surface is printed with the board scan data because it is prima facie obvious to make aesthetic design changes and print only the portion of the image desired for aesthetic purposes and to change sizes and proportions of the printed digital artwork. See MPEP §§ 2144.04 (I) & (IV)(A). 
The combination does not explicitly teach that the printed manufactured wood substrate emulates the appearance of the aged bard board.
However, given that Sproul titles the piece of artwork Sproul an old barn interior metal print it is apparent that Sproul considers the print to be at least an imitation or copy of the original and thus reads on the limitation.
Claim 2: The boards are aged barn wood (see Sproul).
Claim 3: The board scan data is modified after scanning (Figs. 2 & 3, ‘119).
Claim 4: The board scan data is modified by adding a foreground image to the board scan data (see ¶ 30, ‘119).
Claim 5: Sproul is directed towards selling the print (title).
It would have been obvious to one of ordinary skill in the art at the time of filing to print multiple prints by the process because it would have produced more prints for sale and thus increased revenue.
Claim 6: Given that the image is printed on the paperboard (which is inherently a plank because it has a width, length, and thickness) it is apparent that the image and thus the boards are scaled in size to correspond to the dimensions of the substrate.
Claim 7: The thickness of the ink is varied (the image has one or more ink layers when printed over portions of other layers, ¶ 4).
Claim 8: Variations in the thickness correspond to high and low points in the board being duplicated (applicant does not claim how the thickness corresponds and thus given that there is a variation in the thickness and inherent low and high points on the board it is apparent that the limitation is met).
Claim 9: The surface is primed prior to printing the image (a white layer is applied prior to printing the image, ¶ 4).
Claim 10: Multiple surfaces of the substrate are printed (the substrate can arbitrarily be bisected into multiple regions which are termed surfaces).
Claim 11: Multiple surfaces of the board are scanned (the boards have multiple surfaces present in the image, see picture, Sproul), with each board surface scan data stored in an electronic data file (¶ 24).
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to applicant’s argument that the modification of changing the substrate from aluminum to manufactured wood would render the print of Sproul unfit for its intended purpose; the Office does not find this argument convincing because ‘119 teaches that the process produces the same result of the appearance of printing on a metallic surface and thus is an art recognized method of producing the same result in which a print is formed on a surface with the appearance of a metallic surface.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., obtaining a scanned image of an actual, physical board with textural features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to applicant’s argument that the modification of Sproul with ‘119 does not make sense because it is not “directed to duplicating a board, such as an aged barn board, by scanning the board and then printing a textured image of the entirety of the board surface on the entirety of a surface of a manufactured wood substrate”; the Office does not find this argument convincing because Sproul discloses a print of an old barn board on a metal surface and ‘119 discloses a method of forming a print on a paperboard substrate with the appearance of printing on a metal surface with the additional disclosure of obtaining a scan of the image desired to print and thus, as discussed above, the combination teaches the claim limitations as recited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759